Citation Nr: 1607492	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sinus condition, including as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughters


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to February 1993 and from January 1995 to May 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran and his daughters testified in support of this and other claims during a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is of record.

In a subsequent March 2015 decision, the Board denied this claim of entitlement to service connection for a sinus condition.  The Veteran appealed the Board's denial of this claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2015 Order, the Court granted a Joint Motion for Partial Remand, vacating the portion of the Board's decision that had denied this claim and remanding this claim back to the Board for further development and readjudication in compliance with directives specified.

The Board's March 2015 decision also, however, instead granted a claim for service connection for an acquired psychiatric disorder (in particular for posttraumatic stress disorder (PTSD)) and remanded a still additional claim for service connection for obstructive sleep apnea for further development.  And in April 2015, while that claim was on remand, the Veteran submitted a statement indicating he was no longer appealing the denial of that claim.  His representative also confirmed that claim resultantly was being withdrawn.  See 38 C.F.R. § 20.204 (2015).  Accordingly, only the claim for service connection for a sinus condition is still at issue.

As the Board previously indicated, this appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this claim should take into consideration the existence of these electronic records.


FINDING OF FACT

It still is not shown the Veteran has a current sinus condition because of his service or that started during his service, including as a manifestation of an undiagnosed illness. 


CONCLUSION OF LAW

The criteria still are not met for service connection for a sinus condition, including as a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for him or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


The Veteran was provided this required notice and information in an April 2009 letter, prior to initially adjudicating this claim in the August 2009 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial, meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.

To satisfy this additional obligation, the Veteran's service treatment records (STRs), post-service VA treatment records, and lay statements have been obtained and associated with his electronic claims file so they may be considered.

The Veteran also was provided a VA compensation examination in August 2009 for a medical nexus opinion concerning the etiology of his claimed sinus condition, particularly insofar as its posited relationship with his military service.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate or otherwise notify the Veteran why an adequate examination or opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination performed and opinion obtained in this particular instance are more than adequate to decide this claim.  The examination and consequent opinion are fully informed, comprehensive, and substantiated and based on the evidence of record as well as on the Veteran's statements and the results of the objective physical examination.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Finally, regarding the Veteran's February 2015 Travel Board hearing, 38 C.F.R. § 3.103(c)(2)  requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issue on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability he is claiming.  There is no indication there is any outstanding, obtainable evidence pertinent to this claim.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent possible.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal of this claim.  All pertinent due process requirements have been met.  38 C.F.R. § 3.103.

Analysis

Service connection is granted if it is shown the Veteran suffers from a disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing disorder, meaning for a chronic (permanent) worsening of the disorder above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish entitlement to service connection the record must contain:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  For purposes of section 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must also determine whether the evidence is also credible, as only then does it have ultimate probative value.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498  (1995).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that service connection is warranted for a sinus condition, including owing to his service in the Persian Gulf War.  During his February 2015 hearing before the Board, he alleged that his sinus condition had been bothering him since about 1995, so since his service.  He also testified that, whenever he gets congested, his eyes get blurry and he gets headaches.  So, in order to relieve his symptoms, he blows his nose to get the mucous out.  Also during his hearing, his daughters testified that they had noticed this sinus issue dating back several years.

The Veteran's STRs are unremarkable for any complaints or diagnoses of nose or sinus conditions, with the exception of a May 1995 report when he complained of shortness of breath when exposed to humidity and heat in small spaces.  The diagnosis was upper respiratory infection (URI) and shortness of breath secondary to humidity in small space.  About a week later, he complained of sneezing and some sinus congestion and again was told by way of diagnosis that he had an URI.  His second (and final) period of military service ended in May 2002.

The post-service VA treatment records on file note treatment for various conditions, but do not show treatment for any sinus conditions.  In an August 2004 review of systems, evaluation of the ear, nose, and throat (ENT) revealed no epistaxis, no nasal irritation or drainage, and no sinus problems.  Subsequent podiatry treatment records from December 2009 and August 2010 and a January 2010 psychiatry note list sinusitis under the Veteran's problem list.  A May 2013 primary care note indicates he denied gum or nose bleeding, sinus congestion, or hoarseness.  

In May 2008, the Veteran underwent a VA Gulf War Protocol Examination.  The examiner noted that the Veteran, for years, had a history of nasal congestion, postnasal drip, and sneezing during the spring time.  He was given a clinical diagnosis of seasonal allergic rhinitis.

In August 2009, a VA sinus examiner noted the Veteran's then current rhinitis symptoms to be nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  His then current sinus symptoms were headaches.  He was diagnosed with allergic rhinitis (i.e., seasonal allergies), and the VA examiner indicated there was no clinical evidence of acute or chronic sinusitis.  The VA examiner also determined it was less likely than not that the Veteran's diagnosed allergic rhinitis was caused by or a result of his active military service and that there was no objective evidence of any aggravation of this condition during his service, either.  The examiner reasoned that the Veteran's STRs are unremarkable for diagnosis of or treatment for allergic rhinitis.  Further, according to this VA examiner, the diagnosis of an URI in May 1995, which mentioned sinus congestion, is an acute and transitory condition that resolves without residuals.  

Regarding service connection on a presumptive basis under 38 C.F.R. § 3.317, the record reflects that the Veteran was assigned a diagnosis of allergic rhinitis, a known clinical diagnosis, in response to his complaints.  The May 2008 Gulf War examination resulted in a diagnosis of seasonal allergic rhinitis and did not reveal that the Veteran suffered from any undiagnosed condition.  The August 2009 VA examiner also attributed the Veteran's symptoms to a diagnosis of allergic rhinitis.  Therefore, as the Veteran has been noted as having a diagnosed disability for his reported symptoms, and it has not shown to be part of a medically unexplained chronic multi-symptom illness, service connection for his complaints as being due to an undiagnosed illness cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Regarding service connection on a direct basis, regardless of the fact that there have been diagnoses during and since service, there still has to be attribution of the Veteran's current allergic rhinitis to the URI during his service to warrant the granting of his claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").   And with regards to this critical element, as discussed above, the August 2009 VA examiner diagnosed the Veteran with allergic rhinitis and, importantly, opined that it was less likely than not that the Veteran's diagnosed allergic rhinitis was caused by or a result of his active military service and that there was no objective evidence of any aggravation of this condition during his service.  And while the Board recognizes that some VA treatment records list sinusitis in the Veteran's problem lists, there are no records of actual treatment for this condition or any records of any evaluation leading to a diagnosis of sinusitis.  Rather, both the May 2008 and August 2009 VA examiners diagnosed the Veteran instead with allergic rhinitis, and the August 2009 VA examiner found no clinical evidence of acute or chronic sinusitis.  There are no other medical opinions to the contrary.  Moreover, even assuming for the sake of argument that the Veteran has sinusitis (either instead of or in addition to allergic rhinitis), it still has not been attributed by competent and credible evidence to his military service.

The Board is mindful of the Veteran's contentions that he developed a sinus condition in service and still has it.  He is competent to report observable symptoms, such as clogged nostrils and nasal drainage.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his allergic rhinitis (or, for that matter, his additionally alleged sinusitis), falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Because there is no competent and credible evidence in the record linking the Veteran's diagnosed allergic rhinitis (or additionally alleged sinusitis) to his service, his claim must be denied.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sinus condition, including as a manifestation of an undiagnosed illness, again is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


